By the Court,

Sutherland, J.
The defendant should have accepted short notice of trial; there were seven days before the circuit when the plea was tendered, and the plaintiff’s attorney offered to stipulate that the cause should not be brought on to trial until the third or fourth day of the circuit. Even now it is not alleged that the defendant had not time to prepare for his defence. He might have had a trial on the merits, or have attended the execution of the writ of inquiry; having done neither, he is not entitled to relief. The motion is denied, with costs.